

Exhibit 10.1




J. C. Penney Company, Inc.
Non-Employee Director Compensation


Effective June 1, 2008, the Annual Cash Retainer for the Presiding Director was
increased to $15,000.  Set forth below is a summary of all non-employee director
compensation.




 

Annual Cash Retainer*     $    60,000 Annual Restricted Stock Unit Award    $ 
120,000** Annual Cash Retainer – Audit Committee Chair*    $    15,000 Annual
Cash Retainer – Human Resources and Compensation Committee Chair*    $    10,000
Annual Cash Retainer – Corporate Governance / Finance Committee Chairs*   $     
7,500 Annual Cash Retainer – Presiding Director*   $    15,000 Annual Cash
Retainer – Representatives under Indemnification Trust Agreement***   $     
5,000

 
                                                                                                                                     
 
* Payable quarterly and can be deferred at the director’s election, or paid in
shares of Company Common Stock, also at the director’s election.


** Each non-employee director receives a number of restricted stock units equal
to $120,000 divided by the closing price of the Company’s Common Stock on the
date of grant (rounded up to the nearest whole unit).


*** Directors who serve as Representatives under an Indemnification Trust
Agreement among the Company, its wholly owned subsidiary J. C. Penney
Corporation, Inc. and JPMorgan Chase Bank, as trustee (currently Directors
Barrett, Engibous, Osborne, and Turner) each receive an additional annual cash
retainer of $5,000. This retainer can be deferred or paid in shares of Company
Common Stock at the director's election.